NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
IN RE LONNIE RAY WICKLIFFE,
Petition,er. '
Misce11aneouS D0cket N0. 104
On Petition for Writ of 1\/Iandamus to the United
States Court of Federa1 C1aims in case no. _11-CV-527,
Judge Margaret M. SWeeney.
ON PETITION
Before BRYsoN, SoHALL, and PRosT, Circu.-lt Ju,dges.
PER CURIAM.
0 R D E R
Lonnie Ray Wick1iffe petitions for a writ of mandamus
to direct the United States Court of Federal Claims to
provide him "With a true, complete, and accurate copy and
answers to the sen/'ed[ ] request for Ca11s and Discovery."
Wickliffe also submits an "a1ternative writ" to direct the
United States Court of Appea1s for the District of Co1um-
bia Circuit to provide him with copies of "the Record of
P1'oceedings filed in the district court, case no. 1:96-cv-
00525."

IN RE WICKLIFFE 2
Wick1iffe's action in the Court of Federal C1aims was
only recently fi1ed, and there is a motion pending before
that court to dismiss Wickliffe's c0mplaint. A party
seeking a writ bears the burden of proving that it has no
other means of obtaining the relief desired, MaZlard v.
U.S. Dist. Court, 490 U.S. 296, 309 (1989), and that the
right to issuance of the writ is "c1ear and indisputable,"
Allied Chem. Corp. v. Daiflon,, Inc., 449 U.S. 33, 35 (1980).
T0 the extent that Wick1iffe seeks from us an order direct-
ing the Court of Federal Claims to take any action con-
cerning discovery, etc., Wickliffe has not shown that he
has no other means of obtaining the relief desired, be-
cause he has not shown that he cannot request the relief
on appeal from any final judgment. To the extent that
Wickliffe seeks from us an order directing the District of
Columbia Circuit to take an action, we do not have juris-
diction to review that court's decisions and thus we dis-
miss his "a1ternative writ." _
Accordingly,
IT IS ORDERED THATZ
The petition for a writ of mandamus is denied. The
"alternative writ" is dismissed
FoR THE CoURT
 1 4  /s/ J an Horbaly
Date J an Horbaly
Clerk
cc: Lonnie Wick]iffe
Jeanne E. Davidson, Esq. ma F||_E[)
GOURT 0F PPEALS FOR
33 Tl'IE FEDERAL ClRCUlT
NOV 1 4'ZU11
.lANH9RBALY
CLERK